                      Case 1:17-cr-00232-ELH Document 479 Filed 05/30/20 Page 1 of 1

                                  OFFICE OF THE FEDERAL PUBLIC DEFENDER
                                          DISTRICT OF MARYLAND
                                                     NORTHERN DIVISION
                                                      TOWER II, 9TH FLOOR
                                                  100 SOUTH CHARLES STREET
                                                BALTIMORE, MARYLAND 21201-2705
                                                       TEL: (410) 962-3962
                                                       FAX: (410) 962-0872
                                                    TOLL FREE: (855) 213-8450


JAMES WYDA                                                                                   SHARI SILVER DERROW
FEDERAL PUBLIC DEFENDER                                                                 ASSISTANT FEDERAL PUBLIC DEFENDER



                                                        May 30, 2020

          Hon. Ellen L. Hollander
          U.S. District Court
          101 W. Lombard St.
          Baltimore, MD 21201

                    Re: United States v. Claudis Lassiter, No. ELH-17-0232

          Dear Judge Hollander:

                  On May 13, 2020, the Court docketed a pro se motion for compassionate release filed by
          Mr. Lassiter. The Clerk’s Office sent Mr. Lassiter a letter directing him to provide my office
          with documentation regarding his exhaustion of administrative remedies. Mr. Lassiter has
          provided us with an April 13, 2020, request and a response he received from the unit manager on
          April 14, 2020. The Office of the Federal Public Defender will not be supplementing Mr.
          Lassiter’s pro se motion. However, we did want to provide the Court with the documentation
          from Mr. Lassiter regarding exhaustion of administrative remedies.

                    I thank the Court for its attention to this matter.

                                                    Sincerely,

                                                            /s/

                                                    Shari Silver Derrow
                                                    Assistant Federal Public Defender

          Enclosure

          cc:       Claudis Lassiter
